 Case 3:19-cv-02332-E-BK Document 54 Filed 09/15/20                Page 1 of 2 PageID 527



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

PATRICK EDWARD BROWN,                          §
          PLAINTIFF,                           §
                                               §
V.                                             §    CASE NO. 3:19-CV-2332-E-BK
                                               §
LUPE VALDEZ, ET AL.,                           §
          DEFENDANTS.                          §

 ORDER ACCEPTING THE FINDINGS, CONCLUSIONS AND RECOMMENDATION
             OF THE UNITED STATES MAGISTRATE JUDGE

        United States Magistrate Judge Renée Harris Toliver made findings, conclusions and a

recommendation in this case. Objections were filed, and the Court has made a de novo review of

those portions of the proposed findings, conclusions and recommendation to which objection was

made.    The objections are overruled and the Court accepts the findings, conclusions and

recommendation of the United States Magistrate Judge.

        Defendant Lupe Valdez’s Motion to Dismiss (Doc. No. 15) is GRANTED. Plaintiff’s

section 1983 claims against Valdez (Dallas County) are DISMISSED WITH PREJUDICE.

Plaintiff’s section 1983 claims against the remaining Defendants are DISMISSED WITH

PREJUDICE for failure to state a claim under 28 U.S.C. § 1915(e)(2)(B)(ii). Plaintiff’s state law

claims for medical malpractice and negligence against the Defendants who have not already been

terminated as defendants through amendment or court order, to-wit: Frederick P. Cerise, M.D.,

M.P.H.; Dr. Chason; G. Paul Singh Tiwana, D.D.S., M.D., M.S.; Valdez; P.A. Urey; and Para

Brackens, are REMANDED back to the 191st Judicial District Court of Dallas County, Texas




                                               1
 Case 3:19-cv-02332-E-BK Document 54 Filed 09/15/20                  Page 2 of 2 PageID 528



under 28 U.S.C. § 1367(c)(3); and the Clerk of the Court is instructed to close this case.

       SO ORDERED this 15th day of September, 2020.



                                                     ____________________________________
                                                     ADA BROWN
                                                     DISTRICT JUDGE




                                                 2
